                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ROGER MITCHELL                                                                     PLAINTIFF

v.                                  3:18CV00164-DPM-JTK

CRAIGHEAD COUNTY DETENTION CENTER, et al.                                         DEFENDANTS

                                            ORDER

       Plaintiff has submitted an Amended Complaint (Doc. No. 6) pursuant to the Court=s

September 18, 2018 Order (Doc. No. 5).    Having reviewed the Amended Complaint for screening

purposes only,1 it now appears to the Court that service is appropriate with respect to Plaintiff=s

medical claims against Defendants Black and Hogan. Accordingly,

       IT IS, THEREFORE, ORDERED that service is appropriate for the Defendants Nurse

Black and H. Hogan. The Clerk of the Court shall prepare summons for the Defendants and the

United States Marshal is hereby directed to serve a copy of the Amended Complaint (Doc. No. 6)

and summons on Defendants Black and Hogan without prepayment of fees and costs or security

therefore.

       IT IS SO ORDERED this 15th day of October, 2018.




                                                     ____________________________________
                                                     JEROME T. KEARNEY
                                                     UNITED STATES MAGISTRATE JUDGE



       1The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. Sect. 1915A(a).


                                                1
